IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


THOMAS STEVENSON,                          : No. 52 EAL 2022
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
THE JOSEPH VENTRESCA GROUP                 :
BUILDERS & RENOVATORS LLC, AND             :
JVBG LLC,                                  :
                                           :
                   Petitioners             :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of July, 2022, the Petition for Allowance of Appeal is

DENIED.